Based upon information contained in I.C. File LH-0260 and upon an investigation made by the State Treasurer's Office, the Full Commission make the following:
FINDINGS OF FACT
1. The deceased, Richard Christopher Dorsey, was an eligible fireman with the Bahama Volunteer Fire, Rescue and EMS Company on September 6, 1996.
2. The deceased came to his death as a result of a storm which caused a tree to come through the windshield of the fire truck he was driving, causing a severe head injury, while in the course and scope of his official duties and while in the discharge of his official duties as a fireman.
3. He was survived by his mother, although there is no evidence of record to indicate that she meets the statutory definition of "dependent parent."
* * * * * * * * * * * *
Based upon the foregoing findings of fact, the Full Commission make the following
CONCLUSIONS OF LAW
1. The deceased, Richard Christopher Dorsey, was an eligible fireman as defined in N.C. Gen. Stat. Section 143-166.2 (d) at the time of his death on September 6, 1996.
2. The deceased was killed in the line of duty, as defined by N.C. Gen. Stat. Section 143-166.2 (c).
3. The deceased is survived by his mother, although there is no evidence of record that his mother meets the statutory definition of "dependent parent", which would allow her to collect death benefits directly.  N.C. Gen. Stat. Section 143-166.2 (b).
4. Accordingly, the State of North Carolina is obligated to pay the estate the sums called for in N.C. Gen. Stat. Section143-166.3 (b) (3).
AWARD
There is hereby awarded to the estate of Richard Christopher Dorsey the sum of $25,000.00, said payment to be made from funds appropriated to the State Treasurer for that purpose.
A copy of this Award shall be furnished the Office of the State Treasurer for the purpose of having compliance with this Award, and the Commission shall be advised of the date of payment pursuant hereto.
No costs are assessed before the Commission.
This the 10th day of March, 1997.
                                  S/ ____________ J. HOWARD BUNN, JR. CHAIRMAN
CONCURRING:
S/ ____________ THOMAS J. BOLCH COMMISSIONER
S/ ____________ LAURA K. MAVRETIC COMMISSIONER
JHB/nwm
03/03/97